Exhibit 32.2 CERTIFICATION PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 CERTIFICATION OF CHIEF FINANCIAL OFFICER The undersigned, the Chief Financial Officer of Systemax Inc., hereby certifies that Systemax Inc.’s Form 10-Q for the period ended September 30, 2011 fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78 o (d)), and that the information contained in such Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Systemax Inc. Dated:May 8, 2012 /s/Lawrence P. Reinhold Lawrence P. Reinhold, Chief Financial Officer
